Citation Nr: 1643949	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  10-44 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to December 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

In September 2011 the Veteran testified before a Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing is of record.

This matter has been remanded by the Board in February 2012, January 2013, and October 2014.

In a November 2012 letter the Veteran was informed that the Veterans Law Judge who conducted his September 2011 hearing was no longer employed at the Board.  He was given the opportunity to request another hearing with another Veterans Law Judge.  He requested such a hearing and in February 2013 the Veteran testified at a Travel Board hearing held before the undersigned.  A transcript of that hearing is of record.


FINDING OF FACT

Resolving doubt in favor of the Veteran, it is found that a bilateral hearing loss disability that is etiologically related to a disease, injury, or event which occurred in service is present.


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As the Veteran's claim is being granted, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303 (b).  When a chronic disease, to include a sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service. 38 U.S.C.A. § 1112  (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id., at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Facts and Analysis

Here, the Veteran's August 2010 VA examination reflects that he suffers from left ear hearing loss of 50 db at 3000 Hz and 70 db at 4000 Hz, and right ear hearing loss of 45 dB at 3000 Hz and 75 dB at 4000 Hz; therefore, present hearing loss for VA compensation purposes is evident.   The Veteran's DD Form 214 confirms that his military occupational specialty was as an engineman; noise exposure during service is conceded.

The Veteran claims that he is entitled to service connection for bilateral hearing loss because it is the result of exposure to loud noise during active service.  The Board finds at least equipoise of evidence sufficient to grant the claim.

The Veteran's STRs contain several whisper tests, enlistment dated August 1966, then subsequent tests on December 1966, November 1967, and November 1968.  In August 1966, the Veteran reported occasional bad ear infections.  In August 1966 and November 1967, the Veteran reported ear, nose, and throat trouble, and running ears.  The Veteran was evaluated in October 1968 for left side complaints of ear difficulty and impairment of the left tympanic membrane.

Private treatment records dated March 1985, November 1986, and October 1987 reflect abnormal audiogram results and that tubes were placed in both ears after a series of infections.

The Veteran underwent a VA examination in August 2010.  The examiner opined that it is less likely as not that the Veteran's hearing loss is related to military noise exposure.  The examiner reasoned that although the whisper voice tests throughout military service were neither ear nor frequency specific, all results were within normal limits.  The examiner indicated that the Veteran had reported military and occupational noise exposure with hearing protection, but some recreational noise exposure, such as chainsaws, without hearing protection.  The Veteran reported that he has suffered from hearing loss for more than 30 years, that is, since his release from service.

At his September 2011 Board hearing, the Veteran reported that he worked as an engineman while in service, and was exposed to gunfire noise, without hearing protection.  Indeed, his DD Form 214 confirms that his military occupational specialty was as an engineman.  As such, the August 2010 examiner relied on an inaccurate factual basis where his reasoning indicated that the Veteran's military noise exposure was incurred with hearing protection.  The examiner was ordered by the February 2012 Board remand to provide a corrected opinion.

In March 2012 the VA examiner who conducted the August 2010 examination provided a medical opinion.  The examiner opined that the Veteran's hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale listed is that several whisper tests were located which all showed normal test results.  The Veteran was also evaluated on October 13, 1968 for problems with the left tympanic membrane.  The examiner reasoned that although the whisper test is neither ear nor frequency specific, and may miss a mild hearing loss, the Veteran's hearing was normal (via whisper test) at enlistment and discharge.  The March 2012 examination report does not include any discussion whatsoever about the Veteran's in-service noise exposure, as previously ordered. 

In the October 2014 Board remand, the Board stressed that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Further, Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

The Board stated that, in this case, the VA examiner found that the Veteran's hearing loss was not at least as likely as not related to noise exposure during service because the Veteran's hearing was normal at service separation.  As noted above, the law does not necessarily require that hearing loss manifest in service or at any specified time thereafter.  As such, the October 2014 Board remand ordered an additional medical opinion be obtained.

In January 2015, the VA examiner who conducted the March 2012 and August 2010 examinations again opined that the Veteran's bilateral hearing loss is less likely as not related to his service.  The examiner repeated his rationale that whisper tests located at the times of enlistment and discharge were all within normal limits and there was no specific mention of tinnitus located in the claims file.  The examiner stated that the whisper test is neither ear nor frequency specific and may not detect a mild hearing loss (if present).  

When the evidence is in equipoise and there is reasonable doubt, as here, the Board gives the benefit of the doubt in favor of the Veteran.

Here, the Veteran has been provided three VA examinations, all which are inadequate, as they do not discuss in-service noise exposure, as ordered, and they rely on the lack of evidence of a hearing loss disability during service as evidence supporting a negative nexus, which is insufficient reasoning under the law, as previously discussed.  Further, the VA opinions state a negative nexus, but indicate that mild hearing loss could have been present, casting speculation.  The Veteran was exposed to in-service excessive noise and was treated in service and in the 1980s for ear problems.  He has stated that he has suffered from hearing loss progressively worsening since service.  Under these facts, the Board finds a grant of benefits under the doctrine of reasonable doubt.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
L. M. BARNARD
 Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


